DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu US 20130301201.

Regarding claim 1, Hsu US 20130301201 discloses an electronic device comprising: 
a first unit (200 in Fig. 1) having an input part (keyboard of 250 in Fig. 1, see [0034]); and 
a second unit (100 in Fig. 1) having a display (inherent display of tablet 100 see [0005]), 
the first unit (200) and the second unit (100) being detachably coupled (as depicted in Fig. 1-3), 
wherein the first unit (200) includes a socket (212 in Fig. 1) capable of housing a predetermined side of the second unit (100 as depicted in Fig. 1 and 2), 
a first insertion hole (212b in Fig. 3), into which a security member (124 in Fig. 3) can be inserted (see Fig. 2), is provided on a side of the socket (212 as depicted in Fig. 3), 
a second insertion hole (hole of 110 in which 124 is inserted in Fig. 3), into which the security member (124) can be inserted, is provided on a side of the second unit (100), 
the first insertion hole (212b) of the socket (212) is provided on an upper part of the socket (212 as depicted in Fig. 3), and 
the second insertion hole (hole of 110 in which 124 is inserted) of the second unit (100) is provided on a lower part of the second unit (100 as depicted in Fig. 1-3).

Regarding claim 2, Hsu discloses the electronic device according to claim 1, further comprising 
a hinge mechanism (inherent hinge mechanism allowing for pivotal connection of 250 and 210 in Fig. 1, see [0025]) which couples a portion of the first unit (200) having the input part (keyboard of 250) and the socket (212) such that the portion of the first unit (200) having the input part (keyboard of 250) and the socket (212) are relatively rotatable about a rotating axis of the hinge mechanism (inherent hinge mechanism allowing for pivotal connection of 250 and 210 in Fig. 1, see [0025]), 
wherein, when the second unit (100) is attached to the socket (212), the first insertion hole (212b) of the socket (212) and the second insertion hole (hole of 110 in which 124 is inserted in Fig. 3) of the second unit (100) are at an overlapping position (see Fig. 2) as viewed in a direction parallel to the rotating axis (as depicted in Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841